DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/RU2018/050034 filed on 03/30/2018, and claims foreign priority from application RU2017104521 filed 03/31/2017. 

Status of Claims
Claims 1-11, 15 and 16 are pending and present for consideration.
Claims 12-14 have been withdrawn from consideration.

Election/Restrictions
Applicant elected to prosecute Invention I (a method of applying a coating) without traverse on 03/11/2021.

Claim Objections
Claims 1, 6, 7, 9, and 11 are objected to because of the following informalities: lack of antecedent basis.  
Claim 1 recites the limitations "…on the internal and external surfaces…" in line 2, “in the mode” in line 7, and “the process” in lines 7-8.  There is insufficient antecedent basis for these limitations in 
Claim 6 recites the limitation “the polymer prosthesis” in line 2 whereas it should recite “the polymeric prosthesis.”
Claim 7 recites the limitation "…the surface of the polymer prosthesis”…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The applicant is advised to clarify which of the internal or the external surface of the polymeric prosthesis is being claimed in claim 7.
Claim 9 recites the limitation "…the length of the treated object…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The applicant is advised to amend claim 9 to recite “a length of the polymeric prosthesis.” 
Claim 11 recites the limitation "…the particle size…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The applicant is advised to amend claim 11 to recite “a particle size.”
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 9 recites the limitation “…ion etching is performed using a slot ion source with uneven ion current density along the length of the treated object +/- 10% under the following conditions: operating voltage — 2 kV; operating discharge current in argon — 0.5 A.” Claim 9 is indefinite because it is unclear what is meant by  +/- 10%. Does Applicant mean +/- 10% of the length of the treated object, +/- 10% of the ion current density, or +/- 10% of something else? Applicant is requested to clarify the meaning of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shifrin et al. (Shifrin’691) US 2003/0050691 A1 in view of Shifrin’691 et al. (Shifrin’804) US 2009/0105804 A1.
Regarding Claim 1, Shifrin’691 discloses the invention substantially as claimed being (Figs. 2-3; [0030]-[0045], [0072]-[0081], [0093]-[0112]) a method of applying a discontinuous coating of a metal of IVB or VB group [0026] on internal and external surfaces of a polymeric prosthesis of a blood vessel made of polyethylene terephthalate [0045], includes the following steps:

- coating by magnetron sputtering method in an argon plasma [0044]. 
However, Shifrin’691 does not disclose the use of an unbalanced plasma in an argon-oxygen plasma in his magnetron sputtering method. 
Shifrin’804 teaches [0052] the use of magnetron sputtering with an unbalanced plasma in an argon-oxygen plasma to coat titanium onto a vascular graft, in the same field of endeavor, for the purpose of improving the surface adhesion and the anti-thrombogenic properties of the implantable device [0032.]
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to coat the PET prosthesis of Shifrin’691 using magnetron sputtering with an unbalanced plasma in an argon-oxygen plasma, as taught by Shifrin’804, in order to improve the surface adhesion, and the anti-thrombogenic  properties of the implantable device.
However, both Shifrin’691 and Shifrin’804 do not explicitly disclose a step of applying the coating cyclically in the mode of alternating the process of magnetron sputtering with the process of ion etching.
Shifrin’804 teaches ([0056]-[0058]) the cyclical treatment of a vascular stent comprising a combination of sputtering and annealing cycles followed by oxidation-reduction cycles for the purpose of imparting a non-continuous titanium coating, which improves the anti-thrombogenic  properties of the stent [0059].
Additionally, Shifrin’691 teaches (Fig. 6-7; [0105]-[0106]) a sputtering apparatus (100) comprising an ionic etching station (A) and a magnetron sputtering station (B) in the same working chamber 113. The substrate holder (105) supporting the prosthesis is transported by a conveyor system (123). Shifrin’691 also teaches [0110]: “[A]dditionally or alternatively, the conveyor system (123), or indeed any other suitable system incorporated in the apparatus (100), may provide a reciprocating 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to apply a cyclical treatment comprising a combination of sputtering and annealing cycles, as taught by Shifrin’804, in the method of Shifrin’691, in order to improve the anti-thrombogenic  properties of the stent. Last, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that reciprocating the movement of the conveyor within the working chamber of Shifrin’691 between the ionic etching station (A) and the magnetron sputtering station (B) would result in alternating the process of magnetron sputtering with the process of ion etching. 


Regarding Claim 2, Shifrin’691 discloses (Fig. 2; [0079]-[0080]) a polyethylene terephthalate [0028]blood vessel prosthesis (20) having at least one surface contacting with blood ([0080] discloses: “the vascular graft (20) of the second embodiment comprises an inner, substantially cylindrical bloodstream facing surface (28)…”)


Regarding Claims 3, 4, 15, and 16, Shifrin’691 does not disclose that the coating is applied in 4 cycles, wherein each cycle includes magnetron sputtering of a coating with an unbalanced plasma in an argon-oxygen plasma for 30 seconds and subsequent ion etching for 10 seconds. The Examiner submits that it would have been a matter of engineering design choice to apply the coating in 4 cycles, 

Regarding Claim 5, the method of Shifrin’691, as modified by Shifrin’804, discloses the application of a discontinuous coating by magnetron sputtering with an unbalanced plasma in an argon-oxygen plasma. Shifrin’691 also discloses [0043] a pellet sputter power density of 5-6 W/cm2. Shifrin’804 discloses [0052] the sputtering process is typically performed at pressures ranging from about 0.5 Pa to about 10 Pa., which falls within the claimed range. The references do not disclose a ratio of Ar:O2 of 9:1, but a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same effect. In this case, Shifrin’804 discloses [0052] that the ratio of Ar:O2 was maintained within 2:0.5 during sputtering, which is close enough to the claimed range that one skilled in the art would have expected the same results. 

Regarding Claim 7, Shifrin’691 discloses ([0040]-[0041], [0097] and [0110]) a method, which includes pre-cleaning the surface of the polymer prosthesis in an ultrasonic bath and ion cleaning in an argon atmosphere.

Regarding Claim 8, the references are silent with respect to the duration of the ion cleaning step, but it would have been a matter of engineering design choice to perform the ion cleaning step within 50-60 seconds. Applicant's specification is silent as to any criticality directed to the duration of the ion 

Regarding Claim 10, Shifrin’691 discloses ([0045] and [0106]) the use of titanium, tantalum, zirconium, or niobium.

Regarding Claim 11, the method of Shifrin’691, as modified by Shifrin’804, discloses a particle size of the coating of 20-100 nm (Shifrin’804 [0036]). The limitation is met because the particle size in the coating of Shifrin’691, as modified by Shifrin’804 falls within the claimed range of 20-100 nm.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shifrin’691 in view of Shifrin’691, and further in view of Öteyaka (Öteyaka et al. Effect of Surface Modification by Ammonia Plasma on Vascular Graft: PET Film and PET Scaffold. 2012. Acta Physica Polonica A, 121(1), pp.125-127.)
The references do not disclose a plasma-chemical modification of the prosthesis performed using ammonia in a high-frequency 13.56 MHz discharge with a power of 20-40 W, a pressure of 6.6 Pa for 45-60 minutes.
Öteyaka teaches (page 126, [Materials and Methods]) the use of plasma-chemical modification of a PET substrate performed using ammonia in a high-frequency 13.56 MHz discharge with a power of 15 W, at a pressure of 300mTorr (39.9 Pa) for up to 200 seconds, in the same field of endeavor, for the purpose of reducing the thrombogenicity of vascular grafts [Abstract]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to treat the prosthesis of Shifrin’691, as modified by Shifrin’804, with a plasma-



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached  9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774